UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record ***** FORM N-Px REPORT ***** Dreyfus Premier Investment Funds, Inc. DREYFUS EMERGING ASIA FUND AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: Security ID: 6707899 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For Did Not Vote Management 2 Accept Report of the Supervisory For Did Not Vote Management Committee 3 Accept Financial Statements and For Did Not Vote Management Statutory Reports 4 Approve Profit Distribution Plan for For Did Not Vote Management the Year Ended Dec. 31, 2008 5 Appoint PricewaterhouseCoopers and For Did Not Vote Management PricewaterhouseCoopers Zhong Tian CPAs Ltd. Co. as International and Domestic Auditors, Respectively, and Authorize the Board to Fix Their Remuneration 6 Reelect Lin Zuoming as Executive For Did Not Vote Management Director 7 Reelect Tan Ruisong as Executive For Did Not Vote Management Director 8 Reelect Wu Xiandong as Executive For Did Not Vote Management Director 9 Reelect Gu Huizhong as Non-Executive For Did Not Vote Management Director 10 Reelect Xu Zhanbin as Non-Executive For Did Not Vote Management Director 11 Reelect Geng Ruguang as Non-Executive For Did Not Vote Management Director 12 Reelect Zhang Xingguo as Non-Executive For Did Not Vote Management Director 13 Reelect Li Fangyong as Non-Executive For Did Not Vote Management Director 14 Reelect Wang Yong as Non-Executive For Did Not Vote Management Director 15 Reelect Maurice Savart as Non-Executive For Did Not Vote Management Director 16 Reelect Guo Chongqing as Independent For Did Not Vote Management Non-Executive Director 17 Reelect Li Xianzong as Independent For Did Not Vote Management Non-Executive Director 18 Reelect Lau Chung Man, Louis as For Did Not Vote Management Independent Non-Executive Director 19 Elect Gao Jianshe as Non-Executive For Did Not Vote Management Director 20 Elect Chen Yuanxian as Non-Executive For Did Not Vote Management Director 21 Approve Resignation of Hu Wenming as For Did Not Vote Management Supervisor 22 Approve Resignation of Yu Yan as For Did Not Vote Management Supervisor 23 Approve Resignation of Zheng Li as For Did Not Vote Management Independent Supervisor 24 Approve Resignation of Xie Zhihua as For Did Not Vote Management Independent Supervisor 25 Reelect Bai Bing as a Supervisor For Did Not Vote Management 26 Reelect Wang Yuming as a Supervisor For Did Not Vote Management 27 Elect Yu Guanghai as a Supervisor For Did Not Vote Management 28 Other Business (Voting) For Did Not Vote Management 29 Amend Articles of Association For Did Not Vote Management 30 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights 31 Other Business (Voting) For Did Not Vote Management 32 Approve Disposal of 100 Percent Equity For Did Not Vote Management Interest in Harbin Automobile Group to AVIC Automobile for a Cash Consideration of RMB 1.0 Million 33 Approve Disposal of 10 Percent Equity For Did Not Vote Management Interest in Changhe Suzuki to AVIC Automobile for a Cash Consideration of RMB 109.4 Million BEIJING CAPITAL LAND LTD. Ticker: Security ID: 6623360 Meeting Date: SEP 6, 2008 Meeting Type: Special Record Date: AUG
